                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-20344-CR-BLOOM/OTAZO-REYES

UNITED STATES OF AMERICA,

               Plaintiff,

v.

CHRISTOPHER MATHEW DOYLE,

               Defendant.

______________________________/

                                       DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on July 2, 2021, a hearing was held to determine

whether defendant CHRISTOPHER MATHEW DOYLE should be detained prior to trial. Having

considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community. Therefore, it is hereby ordered that defendant CHRISTOPHER MATHEW DOYLE

be detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida with

possession of a firearm and ammunition by a convicted felon in violation of Title 18, United

States Code, Section 922(g)(1).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that on November 10, 2020, the defendant was pulled over during a traffic stop. Law

enforcement officers arrested the defendant for driving without a driver's license. A search of

the car driven by the defendant revealed a gun and ammunition underneath the gearshift. Law
enforcement officers also found a holster in plain view. While in the police car, the defendant

spoke to persons in the community and said, "Tell Fat Boy they got it." The defendant told law

enforcement officers he had touched the gun earlier that day.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on February 24, 1984 in Miami, Florida. The defendant has been

arrested 26 times in 20 years. He has previously been convicted of violent felonies including

two separate robberies where he pistol whipped the victims of those robberies, battery in a

domestic violence dispute and a second battery of a different person. The defendant also has

three probation violations, most recently in 2018. Title 18, United States Code, Section

3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence that there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. Due to the involvement of a gun in the instant offense and the

defendant's criminal history which includes violent offenses and the use of firearms, the Court

finds that the defendant would continue to engage in unlawful conduct and use firearms if

released on bond. Based upon the above findings of fact, which were supported by clear and

convincing evidence, the Court has concluded that this defendant presents a danger to other

persons and the community.

       The Court hereby directs:

                      (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;




                                                2
                      (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of July, 2021.




                                     _______________________________________
                                     JOHN J. O'SULLIVAN
                                     CHIEF UNITED STATES MAGISTRATE JUDGE




                                                3
